Spathis v Spathis (2016 NY Slip Op 02169)





Spathis v Spathis


2016 NY Slip Op 02169


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Mazzarelli, J.P., Manzanet-Daniels, Kapnick, Webber, JJ.


614 302534/08

[*1]Constantine Spathis, Plaintiff-Respondent,
vAlina Dulimof Spathis, Defendant-Appellant.


Alinda Dulimof, appellant pro se.

Order, Supreme Court, New York County (Lori S. Sattler, J.), entered June 23, 2014, which, to the extent appealed from as limited by the brief, denied defendant wife's motion for a money judgment, and immediate enforcement thereof, in the amount of maintenance arrears awarded her in the parties' divorce judgment, for interest on the arrears from August 24, 2011, and for attorney's fees on the motion, unanimously modified, on the law, to award defendant post-decision interest on the maintenance arrears from January 8, 2014, and otherwise affirmed, without costs.
Supreme Court correctly denied defendant's motion for an immediate money judgment as premature.
Contrary to defendant's argument, raised for the first time on appeal, she is not entitled to pre-decision interest on the maintenance arrears, there being no automatic entitlement to prejudgment interest in matrimonial actions (CPLR 5001[a]). However, since post-decision interest is mandatory (CPLR 5002), defendant is entitled to post-decision interest on the maintenance arrears portion of the modified divorce judgment at the statutory rate, from the date on which the modified divorce judgment was entered, i.e., January 8, 2014 (id.).
Supreme Court providently exercised its discretion in denying defendant's motion for attorneys' fees.
The remainder of the issues raised by defendant are not preserved for review since they were not raised before Supreme Court. Moreover, those issues raised by defendant that were decided by this Court in a prior appeal in this case are barred under the doctrine of law of the case (see Board of Mgrs. of the 25 Charles St. Condominium v Seligson, 106 AD3d 130, 135 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK